—In an action to recover damages for personal injuries and wrongful death, the defendants appeal from an order of the Supreme Court, Queens County (Price, J.), dated May 15, 2000, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
There are issues of fact requiring the denial of the defendants’ *581motion for summary judgment. Under the circumstances of this case, we need not decide at this time whether the Nose-worthy doctrine applies (see, Noseworthy v City of New York, 298 NY 76). Friedmann, J. P., Florio, McGinity and Luciano, JJ., concur.